DETAILED ACTION
REPEATED REJECTIONS
Claim Rejections – 35 USC § 103
1.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2. 	Claims 17 – 18 and 26 – 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sibilia et al (U.S. Patent No. 5,310,775) in view of Mizuno et al (U.S. Patent No. 5,833,070).
Sibilia et al disclose a film (column 6, lines 26 – 39) comprising a composition comprising a copolymer of chlorotrifluoroethylene and vinylidene fluoride comprising about 2 mol% difluoroethylene (98% chlorotrifluoroethylene by weight; column 3, lines 24 – 49); a nucleating agent is also disclosed in the amount of 2% by weight (column 4, lines 39 – 44); the film therefore comprises 98 wt% of the copolymer; a package is also disclosed (column 6, lines 54 – 64), and the film is a monolayer because the composition is shaped into a film (column 6, lines 26 – 38); the film is therefore a product – contacting layer. However, the claimed aspect of ‘for packaging a product’ is directed to an intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention and the preamble merely states the  intended use or purpose of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not a limitation and is of no significance to claim construction. MPEP 2111.02.
	

Mizuno et al teach a chlorotrifluoroethylene polymer film (polychlorotrifluoroethylene; column 1, lines 12 – 22) comprised in a packaged pharmaceutical product (drug; column 1, lines 12 – 22) comprising a sealed interior volume that is a deeply drawn cover film heat bonded to a substrate film to form a sealed structure (column 8, lines 1 – 10) for the purpose of obtaining low moisture permeability (column 1, lines 12 – 22).
It therefore would have been obvious for one of ordinary skill in the art to provide for a packaged pharmaceutical product comprising a sealed interior volume and a product disposed in the sealed interior volume in order to obtain low moisture permeability as taught by Mizuno et al.
With regard to Claim 18, because the film taught by Mizuno et al is sufficiently flexible to be deep drawn, a flexible container is taught.
With regard to Claim 26, fentanyl is not explicitly taught by Mizuno et al. However, it would have been obvious for one of ordinary skill in the art to provide for fentanyl, as a drug is taught.


ANSWERS TO APPLICANT’S ARGUMENTS
3.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 7 of the remarks dated October 23, 2020, that the PCTFE film taught by Mizuno et al is not a contact layer.
However, Mizuno et al is cited only as evidence that it is known in the art to package a pharmaceutical product in a film comprising PCTFE.
Applicant also argues, on page 8, that Sibilia et al do not recognize the criticality of 1.5 mol% VDF.
However, 1.5 mol% VDF is not claimed. Furthermore, the claimed amount of VDF is disclosed by Sibilia et al, and the claimed amount includes 1.5 mol %.

4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782